Citation Nr: 0710111	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-03 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for pulmonary 
tuberculosis (PTB), has been received.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had recognized guerilla service from September 
1944 to September 1945 and Regular Philippine Army service 
from September 1945 to February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision by which the RO denied 
the veteran's claim.  

The Board denied entitlement to service connection for PTB by 
October 1955 decision.  Generally, Board decisions are final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).  
In its present adjudication, the RO decided the claim based 
on the absence of sufficient new and material evidence.  
Indeed, a previously decided claim may not be reopened in the 
absence of new and material evidence.  Barnett v. Brown, 8 
Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  
Regardless of RO action, however, the Board is bound to 
decide the threshold issue of whether the evidence is new and 
material before addressing the merits of a claim.  Id.  

In May 2004, the veteran testified at a personal hearing 
before a Decision Review Officer at the RO.


FINDINGS OF FACT

1.  By October 1955 decision, the Board denied service 
connection for PTB.

2.  The evidence received since the October 1955 Board 
decision is not sufficient to establish a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, would result in a different outcome of 
the claim of entitlement to service connection for PTB.


CONCLUSIONS OF LAW

1.  The October 1955 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  New and material evidence to reopen the claim of service 
connection for PTB has not been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The Board has carefully considered the provisions of VCAA and 
the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103; see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by VCAA).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of VCAA have been 
satisfied with respect to the issue on appeal.  By June 2003 
and October 2003 letters, the veteran was informed of the 
evidentiary requirements for service connection and new and 
material evidence.

The letters also informed the veteran that new and material 
evidence would be evidence that pertained to the reason the 
claim was previously denied.  Specifically, the letters 
apprised the veteran that evidence of a relationship between 
his claimed PTB and service was required.  As such, the 
veteran was advised of the bases for the previous denial and 
of what constituted new and material evidence to reopen a 
service connection claim for PTB.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The veteran was also informed of VA's duty to assist him in 
the development of his claim.  Specifically, the veteran was 
advised that VA would obtain all evidence held by VA and any 
other Federal entity.  He was also informed that VA would, on 
his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency as long 
as he completed a release form for such.  The letters advised 
the veteran that for records he wished for VA to obtain on 
his behalf, he had to provide sufficient descriptive 
information so that VA could request them from the specified 
person or agency.  He was also instructed to submit relevant 
evidence himself, effectively informing him to submit any 
relevant evidence in his possession.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consisted of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  The veteran in this case 
seeks to reopen a previously denied claim of entitlement to 
service connection for PTB.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  The veteran was 
not provided the foregoing information, but any deficiency in 
notice in this regard is moot.  The veteran's claim is 
denied, and no disability ratings or effective dates will be 
assigned.  

Under VCAA, VA's statutory duty to assist a claimant in the 
development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, VCAA provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.

In short, the Board concludes that the provisions of VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Discussion

By October 1955 decision, the Board denied the veteran's 
claim of service connection for PTB.  As a general rule, 
Board decisions are final.  38 U.S.C.A. §§ 511(a), 7103, 
7104(a); 38 C.F.R. § 20.1100.

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the October 1955 Board decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that decision to determine whether the 
veteran's claim of service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims, such as this, filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2006).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the October 1955 Board 
decision consisted of the veteran's claim for benefits 
asserting that PTB began in June 1944; numerous affidavits 
from various lay individuals attesting to the fact that the 
veteran suffered from PTB and other illnesses during service; 
a Philippine Army discharge document reflecting no sickness 
and that the veteran's physical condition on separation was 
good; a November 1952 affidavit from F. Villanueva-Fernandez, 
M.D. indicting that the veteran had been suffering from PTB 
since June 1944; a December 1952 affidavit from Dr. 
Villanueva-Fernandez in which she indicated that she recalled 
that the veteran contracted PTB in or about June 1944; a 
January 1953 affidavit of C.C. Luna. M.D. asserting that he 
treated the veteran for PTB in a field hospital from June 
1944 to March 1945; and a January 1953 letter from G.R. 
Hebron, M.D. regarding the state of the veteran's lungs.  

Evidence received subsequent to the October 1955 Board 
decision consists a May 1968 letter from L.F. Castillo, M.D. 
recalling that he had made findings relevant to abnormalities 
of the lungs, presumably in the 1940's; private medical 
records dated from August 2001 to October 2002 reflecting 
current diagnoses of PTB; and the veteran's May 2004 hearing 
testimony in which he stated that he had already submitted 
all the evidence in his possession and that he had unclear 
recollections of post-service treatment for PTB.  

The Board notes that service connection will be granted if it 
is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a veteran served 90 days or more during a period of war 
and PTB becomes manifest to a degree of 10 percent within 3 
years from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

The Board has reviewed the evidence since the October 1955 
Board decision and has determined that it is new, as it was 
not of record before October 1955.  It is not material, 
however, because it is not probative of the issue at hand, 
which is whether PTB is related to the veteran's active duty 
service.  The most recent newly submitted medical evidence 
does not relate PTB to service.  Any assertion of the veteran 
regarding the etiology of his PTB is not considered competent 
medical evidence and cannot be credited by the Board.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Finally, the new 
evidence includes the 1968 letter of Dr. Castillo indicating 
that he recalled that several decades prior, he treated the 
veteran for PTB.  The statement of Dr. Castillo is 
unpersuasive and does not render success on the merits more 
likely.  It relies on recollection of events that occurred 
decades earlier and does not provide a specific timeframe 
regarding the onset of PTB.  Without specifics as to the date 
of onset, service connection cannot be granted because it is 
important to know whether the PTB had its onset during a 
period in which the veteran was actually in service or within 
three years of discharge from service.  

It is clear from the foregoing discussion that the newly 
submitted evidence is not material because none of it is 
probative of the issue at hand, which is whether the 
veteran's PTB is related to service.  Due to the lack of 
competent and persuasive medical evidence that PTB is related 
to service, there is no reasonable possibility of the 
substantiation of the claim of entitlement to service 
connection for PTB.  38 C.F.R. § 3.156(a); see also 
38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303.  Accordingly, 
the veteran's claim of entitlement to service connection for 
PTB is not reopened and remains denied.


ORDER

New and material evidence not having been received, the claim 
of service connection for PTB is not reopened and remains 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


